PER CURIAM.
The action of the trial court in arresting judgment upon a jury verdict of guilty of possession of a firearm in the commission of a criminal offense because the defendant was acquitted of the underlying felonies is affirmed on the authority of Redondo v. State, 403 So.2d 954 (Fla.1981). Accord Wooten v. State, 404 So.2d 1072 (Fla. 3d DCA 1981), review denied, 412 So.2d 471 (Fla.1982); Palacio v. State, 402 So.2d 500 (Fla. 3d DCA 1981).1

. We note that even if the supreme court were subsequently to depart from the holding in Re-dondo, a new trial would be required on the possession charge because the trial court failed to instruct the jury on the elements of that crime. Ingram v. State, 393 So.2d 1187 (Fla. 3d DCA 1981); Williams v. State, 366 So.2d 817 (Fla. 3d DCA 1979), cert. denied, 375 So.2d 912 (Fla.1979).